DETAILED ACTION
Response to Amendment
This is a final office action in response to a communication filed on October 13, 2022.  Claims 1-15 are pending in the application.
Status of Objections and Rejections
All objections and rejections under 35 U.S.C. §112 from the previous office action are withdrawn in view of Applicant’s amendment.
All rejections under 35 U.S.C. §103 are maintained.
New grounds of rejection are necessitated by the amendments.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 5-15 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 5 recites the limitation “wherein the potentiometric sensor assembly is configured to operate without a solution ground” in lines 22-23, which is not disclosed in the specification and is deemed to be new matter.  The specification only discloses “a potentiometric sensor assembly which allows glass-bulb diagnostics to be performed without the need for a solution ground rod” in the specification [0011] lines 1-3 and “a method for monitoring the sensor function of a potentiometric sensor without the need for a solution ground rod” [0011] lines 3-5.  Here, the amendment from “configured to operate without a solution ground rod” to “configured to operate without a solution ground” broadens the claim scope because “a solution ground rod” appears to be a structural limitation of the claimed sensor while “a solution ground” appears to be a concept of grounding the electrical circuit, and thus introduces new matter that is not disclosed in the specification.
All subsequent dependent claims 6-15 are rejected due to their dependencies on rejected base claim 5.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 5-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feng (U.S. 6,894,502) in view of Ammann (U.S. Patent Pub. 2005/0166660), and further in view of Chou (U.S. Patent Pub. 2008/0067081), supported by Wikipedia (See attached document entitled “99 Distributed-element circuit – Wikipedia”) as an evidence for “distributed electronic circuit” in claims 5 and 11.
Regarding claim 5, Feng teaches a potentiometric sensor assembly (Fig. 1, Col. 3, line 21: pH sensor assembly 100), comprising: 
an ion-sensitive electrode (Fig. 1; Col. 3, line 23: pH electrode 106) including an ion-sensitive glass bulb (Fig. 1; Col. 3, lines 29-30: the pH electrode 106 includes glass bulb 120 made of pH sensitive glass; here, the glass bulb 120 is deemed to be ion-sensitive because the glass is pH sensitive glass); 
a reference electrode assembly including a reference electrode (Fig. 1; Col. 3, lines 23-24: reference electrode 108; here the reference electrode 108, the container 126, and the reference solution 118 are together deemed to be the reference electrode); 
an ion-sensing circuit (Fig. 1: pH sensor circuitry; Col. 3, line 22: circuitry 102) having a first terminal connected to the ion-sensitive electrode (Fig. 1: terminal 103) and a second terminal (Fig. 1: terminal 105) connected to the reference electrode (Col. 3, lines 43-47: circuitry 102 includes terminal 103 and terminal 105; terminal 103 is electrically connected to pH electrode 106; terminal 105 is electrically connected to reference electrode 108), the ion-sensing circuit being configured to measure a potential difference that develops in a loop between the reference electrode and the ion-sensitive electrode (Col. 3, lines 44-47: terminal 103 is electrically connected to pH electrode 106 and has a voltage Vg; terminal 105 is electrically connected to reference electrode 108 and has a voltage Vr; lines 51-55: the potential difference Vg-Vr develops between terminal 103 and terminal 105 and can be converted to a useable pH measurement by circuitry 102), the ion-sensing circuit that includes a current-injector (Col. 3, lines 48-49: to measure pH or perform diagnostics, alternating current can be injected; thus it is inherent or obvious that the circuitry 102 includes a current-injector to inject the current or the circuitry 102 is itself deemed to be the current injector).

Feng does not explicitly disclose the ion-sensing circuit being a distributed electronic circuit.
Before analysis, examiner notes the interpretation of “distributed electronic circuit” in claims 5 and 11.  The specification appears to provide an explanation of “distributed electronic circuit” by disclosing “the ion-sensing circuit 6 may be designed as a distributed electronic circuit, wherein at least a part of the functions of amplification 20, filtering, analog to digital conversion 21, signal transmission 22 with respect to the potential difference that develops in the loop between the reference and the ion-sensitive electrode is executed in such a part of the ion-sensitive circuit that forms a separable or inseparable unit with the ion-sensitive electrode 2 (page 10, [0049]).  As evidenced by Wikipedia (see the attached document entitled “99 Distributed-element circuit - Wikipedia”), distributed-element circuits are electrical circuits composed of lengths of transmission lines or other distributed components (page 1, para. 1), built by forming the conducting medium itself into specific patterns (page 1, para. 2), including, for example, filters, power dividers, directional couplers, and circulators (page 1, para. 3).  Thus, the “distributed electronic circuit” is interpreted to be a circuit capable of performing amplification, filtering, analog to digital conversion, and signal transmission, etc.
However, Ammann teaches a method for determining the condition of a measuring probe ([0002] lines 1-2), for example, pH sensors ([0011] line 2).  The signals of the measuring probes are transmitted by way of measurement converters (also referred to as transmitters) ([0005] lines 1-3).  The measurement converter can be integrated in the measuring probe, and for example realized by means of an application-specific integrated circuit (ASIC) that includes at least one analog/digital converter, a memory module and a process ([0034] lines 14-18).  Thus, the circuit disclosed by Ammann is deemed to be a distributed electronic circuit capable of performing amplification, filtering, analog to digital conversion, and signal transmission, etc.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Feng by substituting the pH sensor circuitry with a distributed electronic circuit for amplification, filtering, ADC, and signal transmission as taught by Ammann because it provides functions of amplification, filtering, ADC, and signal transmission of the electronic circuit.  Simple substitution of one known element for another to obtain predictable results is prima facie obvious. MPEP 2141(III)(B). 
The designation “configured to inject a pre-defined electric test current into the loop between the reference and the ion-sensing electrodes” for the claimed current-injector is deemed to be functional limitations in apparatus claims. MPEP 2114(II).  In article claims, a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Here, Feng teaches the circuitry 102 injecting alternating current to develop potential difference between terminals that is associated with the pH of the sample liquid (Col. 3, lines 48-49, 53), and thus the circuitry is capable of injecting a pre-defined electric test current into the loop between the reference electrode and the ion-sensitive electrode.

Feng does not explicitly disclose a digital storage unit.
However, Ammann teaches a method for determining the condition of a measuring probe ([0002] lines 1-2), for example, pH sensors ([0011] line 2).  The measuring probe are equipped with a memory module, for example an EEPROM (Electrically Erasable Programmable Read Only Memory), in which data on the condition of the measuring probe can be stored ([0034] lines 1-5).  Thus, Ammann teaches a digital storage unit ([0034] line 3: EEPROM).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Feng by incorporating a digital storage unit into the measuring probe as taught by Ammann because the digital memory module stores data on the condition of the measuring probe during the its operating life ([0034] lines 1-6) and also enables to store additional parameters, characteristic data and in particular identification data of the measuring probe ([0034] lines 9-11).  Combining prior art elements according to known methods, i.e., by incorporating a digital storage unit, to yield predictable results, i.e., for storing data, is prima facie obvious. MPEP 2141(III)(A).
The designation “configured to save at least an expected range of an additional potential difference characterizing a healthy function of the sensor and/or a range of values of an electric impedance (Rglass) of the glass bulb characterizing the healthy function of the sensor” for the claimed digital storage unit is deemed to be functional limitations in apparatus claims. MPEP 2114(II).  In article claims, a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Here, the digital storage unit, EEPROM, as disclosed by Ammann stores various data on the condition of the measuring probe (Ammann, [0034] lines 3-5), and thus is capable of saving an expected range of the additional potential and/or a range of values of the electric impedance (Rglass) of the glass bulb as claimed. 

The designation “configured to: a) inject the pre-defined electric test current into the loop comprising the reference electrode and the ion-sensitive electrode; b) monitor the additional potential difference that develops in the loop between the reference electrode and the ion-sensitive electrode in reaction to the injection of the test current; and c) determine if the additional potential difference is within the expected range characterizing the healthy function of the sensor” for the claimed the ion-sensing circuit is deemed to be functional limitations in apparatus claims. MPEP 2114(II).  In article claims, a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Here, the ion-sensing circuit as disclosed in Feng (Feng, Fig. 1, 5: pH sensor circuitry) measures pH or performs diagnostics by injecting alternating current across terminals (Fig. 1, 5; Col. 3, lines 48-51), and coverts the potential difference Vg-Vr that develops between terminals 103 and 105 to a usable pH measurement (Fig. 1, 5; Col. 3, lines 51-55), and determines the condition of the pH sensor for both maintenance purposes and to predict future sensor failure (Col. 5, lines 41-43).  Thus, the pH sensor circuitry (Fig. 1, 5: circuitry 102) is capable of injecting the pre-defined electric test current; monitoring the additional potential difference; and determining if the additional potential difference is within the expected range characterizing healthy function of the sensor as claimed.

Feng does not explicitly disclose the potentiometric sensor assembly is configured to operate without a solution ground; instead, Feng teaches a solution ground 110 (Fig. 1) wherein solution ground is a term used in instrumentation for glass bulb pH sensors and the use of a solution ground ensures the ground currents bypass the higher resistance path through the reference electrode to the instrument circuit ground (Col. 1, lines 57-62). 
However, Chou teaches a pH measuring system 100 including a first sensing unit 101, a second sensing unit 102, a calibration device 103, a container 104 accommodating a testing solution 105, and a reference electrode 106 (Fig. 1; [0030] lines 3-7).  The reference electrode 106 is provided in the solution 105, connected to a reference ground providing a ground reference voltage (Fig. 1; [0030] lines 7-9).  Thus, Chou teaches a pH measuring system operates without a solution ground because the reference ground is different from the solution ground.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Feng by substituting a solution ground rod (i.e., the solution ground) with directly connecting the reference electrode to ground (i.e., without a solution ground because grounding the reference electrode is different from the solution grounding) as taught by Chou because the reference ground would provide a reference ground voltage to the pH sensor for pH measurement.  Simple substitution of one known element for another to obtain predictable results is prima facie obvious. MPEP 2141(III)(B).

Regarding claim 6, the designation “configured to: d) pre-define a range of the electric impedance (Rglass) of the glass bulb characterizing the healthy function of the sensor; e) calculate the electric impedance (Rglass) of the ion-sensitive glass bulb from the electric test current and the additional potential difference; and e) determine if the calculated impedance (Rglass) of the ion-sensitive glass bulb is within the pre-defined range of values of the electric impedance (Rglass) of the glass bulb characterizing the healthy function of the sensor” for the claimed the ion-sensing circuit is deemed to be functional limitations in apparatus claims. MPEP 2114(II).  In article claims, a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Here, the ion-sensing circuit as disclosed in Feng (Feng, Fig. 1; Col. 3, line 55: circuitry 102) measures pH or performs diagnostics by injecting alternating current across terminals (Col. 3, lines 48-51), and coverts the potential difference Vg-Vr that develops between terminals 103 and 105 to a usable pH measurement (Col. 3, lines 51-55), and determines the condition of the pH sensor for both maintenance purposes and to predict future sensor failure (Col. 5, lines 41-43).  Thus, the circuitry 102 is capable of pre-defining a range of the electric impedance (Rglass) of the glass bulb characterizing the healthy function of the sensor, calculating the electric impedance (Rglass) of the ion-sensitive glass bulb from the electric test current and the additional potential difference, and determining and/or characterizing the healthy function of the sensor as claimed.

Regarding claim 7, Feng teaches the reference electrode assembly (Fig. 1; here the reference electrode 108, the container 126, and the reference solution 118 are together deemed to be the reference electrode) comprises a container (Fig. 1; Col. 3, line 33: container 126) containing a reference buffer in contact with a liquid junction extending to an outside surface of the container (Fig. 1; Col. 3, lines 33-34: filled with reference solution 118 in contact with liquid junction 122 extending through to the outside surface of container 126), and 
wherein the reference electrode (Fig. 1; Col. 3, lines 23-24: reference electrode 108) is disposed in the container and in contact with the reference buffer (Fig. 1: indicating the reference electrode 108 disposed in the container 126 in contact with the reference solution 118).

Regarding claim 8, Feng teaches the ion-selective electrode (Fig. 1; Col. 3, line 23: pH electrode 106) further comprises a second container containing an ion-buffer (Fig. 1; Col. 3, lines 29-31: the pH electrode 106 typically includes glass bulb 120, which is deemed to be a second container, with an internal-filled aqueous chloride buffer solution 124), and wherein at least a part of the second container comprises the ion-sensitive glass bulb (Col. 3, lines 29-30: the glass bulb 120 made of pH sensitive glass).

Regarding claim 9, Feng teaches the ion-sensitive electrode comprises a pH-sensitive electrode (Fig. 1: the pH electrode 106), the ion-buffer comprises a pH-buffer (Fig. 1: the aqueous chloride buffer solution 124), and the ion-sensitive glass bulb comprises pH-sensitive glass (Fig. 1: the glass bulb 120; Col. 3, lines 29-30: the glass bulb 120 made of pH sensitive glass), and 
wherein the pH-sensitive electrode comprises a silver wire coated at least partly with silver chloride in contact with the pH-buffer (Col. 3, lines 24-25: conventionally, pH electrode 106 has a silver wire coated with silver chloride at the end in contact with solution).

Regarding claim 10, Feng, Ammann, and Chou disclose all limitations of claim 5 as applied to claim 5.  Feng and Chou not explicitly disclose the ion-sensing circuit is further configured to preform one or more of amplification, filtering, analog to digital conversion, and signal transmission with respect to the potential difference that develops in the loop between the reference and the ion-sensitive electrode.
However, Ammann teaches the signal of the measuring probes are transmitted by way of measurement converters (also referred to as transmitters) or through couplers and a common data bus to a process computer or a central computer which evaluates the measuring signals and controls the process ([0005] lines 1-6).  The measurement converter can be integrated in the measuring probe, and for example realized by means of an application-specific integrated circuit (ASIC) that includes at least one analog/digital converter, a memory module and a process ([0034] lines 14-18).  Thus, Ammann teaches the circuit including the measurement converter realized by ASIC having ADC, memory module and process, which is configured to perform signal transmission, and is capable of being configured to perform at least analog to digital conversion and signal transmission with respect to the potential difference that develops in the loop between the reference and the ion-sensitive electrode as claimed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Feng and Chou by incorporating measurement converters into the measuring probe circuit as taught by Ammann because the measurement converters/transmitters enables signal transmission to a process computer or a central computer which evaluates the measuring signals and controls the process (Ammann, [0005] lines 1-6).  Combining prior art elements according to known methods, i.e., measurement converters into the measuring probe circuit, to yield predictable results, i.e., for performing analog to digital conversion, is prima facie obvious. MPEP 2141(III)(A).

Regarding claim 11, Feng, Ammann, and Chou disclose all limitations of claim 10 as applied to claim 10, including the ion-sensing circuit comprises the distributed electronic circuit as applied to claim 5. 
Feng and Chou do not explicitly disclose at least a part of the amplification, filtering, analog to digital conversion, and signal transmission with respect to the potential difference that develops in the loop between the reference and the ion-sensitive electrode is executed in a part of the ion-sensitive circuit that forms a separable or inseparable unit with the ion-sensitive electrode.
However, Ammann teaches a method for determining the condition of a measuring probe ([0002] lines 1-2), for example, pH sensors ([0011] line 2).  The signals of the measuring probes are transmitted by way of measurement converters (also referred to as transmitters) ([0005] lines 1-3).  The measurement converter is for example realized by means of an application-specific integrated circuit (ASIC) that includes at least one analog/digital converter, a memory module and a process ([0034] lines 14-18).  Thus, the circuit disclosed by Ammann is deemed to be a distributed electronic circuit, wherein at least a part of the amplification, filtering, analog to digital conversion, and signal transmission is executed in and form an inseparable unit with the ion-sensitive electrode ([0034] lines 14-15: the measurement converter can be integrated in the measuring probe).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Feng and Chou by incorporating the ion-sensitive circuit that is a distributed electronic circuit for amplification, filtering, ADC, and signal transmission into the ion-sensitive electrode as an inseparable unit as taught by Ammann because it provides an integral measuring probe with simplified configuration.  Further, the combined Feng, Ammann, and Chou would necessarily result in at least the signal transmission with respect to the potential difference that develops in the loop between the reference and the ion-sensitive electrode being executed in a part of the ion-sensitive circuit as claimed.

Regarding claim 12, Feng, Ammann, and Chou disclose all limitations of claim 10 as applied to claim 10, including the digital storage unit as applied to claim 5 on which it depends.  Feng and Chou do not explicitly disclose the ion-sensitive circuit further comprises a micro-processor.
However, Ammann teaches the measurement converter can be integrated in the measuring probe, and the measurement converter is for example realized by means of an application-specific integrated circuit (ASIC) that includes at least one analog/digital converter, a memory module and a process ([0034] lines 14-18).  Thus, Ammann teaches the ion-sensitive circuit further comprises a micro-processor.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Feng and Chou by incorporating a micro-processor into the measuring probe circuit as taught by Ammann because it constitutes an ASIC that enables the measurement signal conversion/transmission ([0034] lines 14-18).  Combining prior art elements according to known methods to yield predictable results is prima facie obvious.  MPEP 2141(III)(A).
The designation “configured to store at least an application program for the micro-processor and sensor configuration data and sensor measurement data” for the ion-sensitive circuit is deemed to be functional limitations in apparatus claims. MPEP 2114(II).  In article claims, a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Here, the combined device of Feng and Ammann has a processor and a memory to be included into its circuit, and thus is capable of storing an application program for the processor and other data as claimed.

Regarding claim 13, Feng, Ammann, and Chou disclose all limitations of claim 12 as applied to claim 12.  Feng and Chou do not explicitly disclose the ion-sensitive circuit further comprises an interface. 
However, Ammann teaches the memory module can be a portable memory or data carrier ([0035] lines 5-7).  The portable memory is connected to an interface, e.g., a USB of the process control computer ([0035] lines 9-11).  Thus, Ammann teaches an interface ([0035] line 10: USB).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Feng and Chou by incorporating an interface into the measuring probe circuit as taught by Ammann because it would enables connection between the measuring probe and the process control computer ([0035] lines 9-11).  Combining prior art elements according to known methods to yield predictable results is prima facie obvious.  MPEP 2141(III)(A).
The designation “configured to output a first signal to a higher-order unit comprising a transmitter, and/or to receive a second signal from the higher-order unit” for the claimed interface is deemed to be functional limitations in apparatus claims. MPEP 2114(II).  In article claims, a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Here, the interface, e.g., a USB, as disclosed by Ammann connects the measuring probe with the process control computer (Ammann, [0035] lines 9-11), and thus the combined device of Feng, Ammann, and Chou is capable of outputting a signal to a higher-order unit and/or receiving a signal from the higher-order unit (i.e., the process control computer) as claimed.

Regarding claim 14, the designation “configured to issue an ‘out of solution’ warning if the calculated impedance (Rglass) of the ion-sensitive glass bulb is higher than a highest value in the pre-defined range of values of the electric impedance of the glass bulb characterizing the healthy function of the sensor, and to issue a ‘broken glass’ warning if the calculated impedance (Rglass) of the ion-sensitive glass bulb is lower than a lowest value in the pre-defined range of values of the electric impedance of the glass bulb characterizing the healthy function of the sensor” for the claimed ion-sensing circuit is deemed to be functional limitations in apparatus claims. MPEP 2114(II).  In article claims, a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Here, circuitry (Feng, Fig. 1: circuitry 102) as disclosed by Feng determines the condition of the pH sensor for both maintenance purposes and to predict future sensor failure (Col. 5, lines 41-43), and thus is capable of issuing warnings such as “out of solution” and “broken glass” as claimed by characterizing the healthy function of the sensor upon meeting certain thresholds as claimed.

Regarding claim 15, the designation “configured to issue an ‘out of solution’ warning if the additional potential difference is higher than a highest value in the expected range characterizing healthy function of the sensor, and to issue a ‘broken glass’ warning if the additional potential difference is lower than a lowest value in the expected range characterizing healthy function of the sensor” for the claimed ion-sensing circuit is deemed to be functional limitations in apparatus claims. MPEP 2114(II).  In article claims, a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Here, circuitry (Feng, Fig. 1: circuitry 102) as disclosed by Feng determines the condition of the pH sensor for both maintenance purposes and to predict future sensor failure (Col. 5, lines 41-43), and thus is capable of issuing warning such as “out of solution” and “broken glass” as claimed by characterizing the healthy function of the sensor upon meeting certain thresholds as claimed.
Response to Arguments
Applicant’s arguments with respect to claims 5-15 have been considered but are unpersuasive.
Applicant argues the amended claim 5 recites wherein the potentiometric sensor assembly is configured to operate without a solution ground (page 7, para. 4, lines 1-3), and the specification discloses the prior art, including Feng, requires a solution ground rod, either integrated into the sensor or external to the sensor but the addition of a solution earth (i.e., ground) electrode adds complexity to the electrode assembly (page 7, para. 5, lines 1-4, para. 6, lines 1-3). Examiner agrees that Feng’s pH sensor assembly includes a solution ground (Fig. 1: the external solution ground 110; Fig. 5: the internal solution ground 502). 
Applicant argues Ammann and Chou fail to supply what Feng lacks (page 8, para. 2, line 1, para. 3, line 1), and argues Chou includes a solution ground electrode, namely a reference electrode 106 connected to a reference ground (page 8, para. 4, lines 2-3).  This argument is unpersuasive because Feng teaches the pH sensor assembly includes a reference electrode (Fig. 1, 5: reference electrode 108) and a solution ground (Fig. 1: the external solution ground 110; Fig. 5: the internal solution ground 502), and thus the reference electrode or the reference electrode grounding is different from the solution ground.  Instead, Chou teaches the pH measurement system include a reference electrode 106 that is directly connected to the reference ground to provide a ground reference voltage (Chou, Fig. 1; [0030] lines 7-9), without either an external solution ground or an internal solution ground as disclosed in Feng.
Applicant argues Chou, like Feng, has the drawback that it adds complexity to the electrode assembly (page 8, para. 5, lines 1-2), and Feng is motivated to move away from external solution grounds (such as those disclosed by Chou) and toward internal solution grounds (page 9, para. 1, lines 1-2), and then concludes Chou would not be returning Feng to the very thing Feng was trying to overcome (page 9, para. 2, lines 2-3).  This argument is unpersuasive because Applicant mistakenly read the reference electrode 106 that is connected to a reference ground as the claimed solution ground (Chou, Fig. 1).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN M SUN whose telephone number is (571)272-6788.  The examiner can normally be reached on M-F: 8:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAITLYN MINGYUN SUN/           Examiner, Art Unit 1795                     

/LUAN V VAN/           Supervisory Patent Examiner, Art Unit 1795